Citation Nr: 1522932	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-32 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from January 1967 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (ROs) in Roanoke, Virginia.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA audiological examination in April 2010.  A private audiogram conducted in March 2010 appears to contain results that are not consistent with those on the April 2010 examination, although the private examiner indicated the test reliability was only "fair."

In a January 2014 statement, the Veteran's representative indicated that the Veteran's hearing had worsened since the most recent VA examination.

The record raises the question as to the current severity of the Veteran's service-connected bilateral hearing loss.  As such, the case must be remanded to afford him a contemporaneous VA examination to assess the current extent and severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule a VA audiological examination by an appropriate medical professional to assess the current severity of the Veteran's bilateral hearing loss.  Provide the Veteran's claims file, to include all electronic files, to the VA examiner for review.  

All opinions expressed should be accompanied by supporting rationale.  

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

